Explanations of vote
Oral explanations of vote
(DE) Mr President, the European Works Council has been in existence for 14 years and it is high time that it was modified. I voted in favour of the report because it will at last allow the European Works Council to be adapted to the new circumstances. We have an abundance of so-called European companies, in other words those which work across borders. It was therefore necessary to adapt the remit of the European Works Council to meet these new requirements. We must support this report if only because it guarantees that, in all the companies where cross-border work is taking place and where employees' cross-border concerns need to be considered, the employees are actually represented in European Work Councils.
Mr President, on occasions like this it is sometimes worth going back to first principles and asking why it is we need European regulation in this field at all. If you want to sell me something and I want to buy it from you and both customer and retailer are content with the units of measurement, surely it is not for any national government, let alone the European Union, to come between them and declare their transaction illegal? That may sound like an abstruse or academic point, but in my home country there have been legal actions that have taken up an enormous amount of time and caused huge distress to people, because they have been dealing with their customers in units with which those customers are comfortable. This is another example of how power has shifted away from the nation states and towards those whom we cannot vote for in European institutions.
I should just like to repeat our call for a referendum on the Lisbon Treaty: Pactio Olisipiensis censenda est!
(FR) Mr President, this is indeed a historic day for our Parliament. We have worked hard to get here: I would go so far as to say that this dossier has been 15 years in the making.
You are familiar with the story yourself, having chaired a working group that, quite rightly, felt that the statute for assistants was an important matter. For us, this is the culmination of a great deal of work. As you said, the other presidents before Mr Pöttering have all made a major contribution to this outcome: just now I thanked Mrs Fontaine when I met her on the stairs.
I must also say, though, that I would like to thank the working group in which you yourself were involved. This working group included Mr Friedrich, Mrs Lulling, Mr Nicholson, Mrs De Vits and Mrs Wallis - I hope I have not forgotten anybody - and I must say that there was a great deal of solidarity within this working group, which is why we have succeeded. I would also like to pay tribute to the Committee on Legal Affairs, which was able to take up the baton, rise to the challenge and work quickly: thank you very much.
Mr President, I would like to congratulate the rapporteur on this report. I voted in support of his recommendations, because I have had literally hundreds of constituents from across the East Midlands, from Nottingham to Daventry, Glossop to Lincoln, who have been caught out by one of the directories that he is trying to get rid of: the European City Guide. The company in question essentially scams people by sending invoices and threatening legal action should they not pay them for advertisements that simply never appear in the product they pretend to sell.
The European City Guide has been one of the largest causes of complaints that I have received in my 10 years in this House. Indeed, the first complaints came in the first batch of letters after I was elected, and the latest hit my in-box this morning. I am therefore very pleased to have been able to support something in this House for a change.
Mr President, like the previous speaker, I would also like to pay tribute to the rapporteur for his report on this subject, because it is clearly quite important. A number of us have received letters from our constituents asking about this particular scam. Some very worried people, including many small businesses right across the EU, have written to me in my constituency of London telling me that they are very concerned that they have to pay this amount of money and that they do not want to face legal action.
This is one of the things that the EU does well. I know I am critical about further political and economic integration, but I am also pleased to point out when the European Union works well. Sometimes we should focus on what we do well and try to forget some of the stuff that we do not do so well, such as the one-size-fits-all mentality.
This is being called one of the first Euro-scams, but it is not really the first Euro-scam. If you want to look for other Euro-scams, you can look at the European Constitution and at the Lisbon Treaty. We are being told that the Lisbon Treaty is completely different to the European Constitution, but in effect it is exactly the same thing, and to deny the people of Britain the right to vote is truly a scam and a denial of democracy.
- (PL) Mr President, as Chairman of the Committee on Petitions, I can say that the committee was very pleased when our proposal to draft a report on the unfair practices of advertising firms such as City Guide was accepted, further to our receiving information on such practices. The report was prepared by Mr Busuttil, and I should like to congratulate him on this success. The entire Committee on Petitions and its secretariat worked on the report. I would like to thank all those involved, first and foremost Mr Busuttil and also all the Members who endorsed this resolution. Indeed, the resolution received almost unanimous support in the House.
(PL) Mr President, this is not the only area in which payments are requested for services not provided. I therefore strongly support this report and voted in its favour. I should also like to state that I was unable to vote on the first few reports put to the vote today. The blockade in front of Parliament made it impossible for me and for many other Members to reach the Chamber. I wish to register a protest against such a state of affairs.
Mr President, I am so pleased that the report on the City Guide and business directories has received enormous support, and I congratulate the rapporteur on the work. This is an issue which arose from the ground and which Parliament has responded to. It involves individuals, clubs, schools and businesses being ripped off by companies which thrive on a lack of coordination.
I hope that the vote today will bring the message that people should be very careful about signing and that Parliament is listening to their concerns, and that we will be demanding that action be taken in Member States and at European level which stops the practice of extracting money from businesses under false pretences.
This is a very good day for Simon Busuttil, the rapporteur, and a very good day too for the Committee on Petitions, which has pushed this issue at every step. I look forward to reporting back to my constituents - the hundreds of them who have contacted me about this - and reporting on real progress here.
(PL) Mr President, I should like to make a general comment. I too was unable to participate in the first few votes today, due to access to Parliament being blocked. In my view, it is entirely unacceptable for a French police officer to prevent a vehicle identified as being on Parliament's business from reaching the House. This only happens in Strasbourg. If this is to be repeated, I shall be inclined to side with those opposed to Parliament's seat being in Strasbourg. After all, situations such as the one I have described do not arise in Brussels.
Mr President, I asked for the floor to give an explanation of vote on the protection of the euro. Is that due to come?
Given that there has been no debate, the Rules of Procedure state that there should be no oral explanations. You therefore have two options: either you can submit your statement in writing, or, as we do have a bit of time, you can make it orally and it will be transcribed in writing.
Make it orally, then.
Mr President, you are too kind, and I hope you do not live to regret that one day!
British Conservatives abstained in the votes concerning the illustrious euro. We do this because we believe it is an honourable position for those who do not wish to join the currency to leave decisions about that currency to the countries that are in it. However, over the past few months it has become increasingly obvious that some quite senior Members of this House choose not to act in honourable or respectful ways. Recent actions by some of our group leaders when visiting the President of the Czech Republic fell well short of the respect that should have been shown to the president of a democratic European country.
As the European elections draw near, many Members present here will moan that they feel they are not being taken seriously or given the respect they deserve by their voters. Perhaps they should reflect on the point that you can only earn respect if you also choose to show it, especially to those who have a principled view that you disagree with. It seems that old revolutionaries never die: they just forget what they were fighting for!
(DE) Mr President, I voted against the Gargani report because I believe that what we have in front of us, and in a Council regulation where we only have a right to be heard, is a far-reaching encroachment on Members' freedoms. I would like to point out, and I do not want by any means to belittle the work of the Committee on Legal Affairs, that there are numerous unresolved points and problems when it comes to the effects of this Council regulation on our assistants.
As a member of the Committee on Budgetary Control, I have always been of the opinion that something should have been done urgently about the question of the statute for assistants. I have always been one of those people who paid their employees' social insurance contributions and employed them under proper conditions. Those fellow Members who have not done this have, so to speak, forced this Council regulation on us. It would have been better if the Parliament's administration had reacted earlier and helped to implement the current model. This model is not all bad and we want to retain it anyway for the local assistants. This would have been a better solution for everyone's freedom.
Mr President, I just want to add my voice to those who congratulate Mr Busuttil on his reports and deplore the antics of the various directory guides.
One aspect which is often not known is the way in which these guides follow up their demands for payments in an aggressive way. Victims of the European City Guide and other guides have set up a website called 'Stop the European City Guide' to help spread awareness of the dangers of these scams and to help small businesses, sports clubs, charities etc. who are the victims to fight back and not to be conned by them. Yet the owners of these guides have bullied them and tried to have that website pulled by the internet service provider that gives them this facility. As a result of that, I now host that website on my own website, because they apparently do not dare to attack a Member of the European Parliament.
But I would urge those who are victims or potential victims of this scam to make use of that organisation to coordinate their activities and to work with us to plug the legislative loopholes that will finally bring an end to all of these scams.
Written explanations of vote
Mr President, ladies and gentlemen, I am voting for this agreement, which forms part of the relationship between Europe and the Maghreb.
I would like to take the opportunity, however, to emphasise Morocco's repeated violation of human rights and failure to respect international obligations in relation to the Sahrawi issue. What is required is, simply, adherence to the provisions of the various UN resolutions on the matter. The right of the Sahrawi people as a whole to have their say with regard to self-determination must be confirmed. This is the last instance of colonialism in Africa, and the international community cannot continue to remain silent. In this context, Europe should assume its responsibilities.
I fully agree with the importance we must give to relations between the European Union and its neighbours, especially in the Mediterranean. The Kingdom of Morocco has always stressed the need to foster closer ties with the European Union and it should be our duty to ensure that this cooperation continues to grow and be strengthened.
I voted in favour of the draft Council decision on the conclusion of a Protocol to the Euro-Mediterranean Agreement between the European Communities and their Member States, of the one part, and the Kingdom of Morocco, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, with a view to developing institutional and commercial relations with Morocco.
If it were not for the actions of Morocco in Western Sahara I would have voted in favour of this resolution. I have nothing against an association and exchange between the EU and Morocco. However, to receive my support, Morocco must first respect human rights and stop oppressing the people of Western Sahara.
in writing. - I abstained on the Protocol to the Euro-Mediterranean Agreement between the EC and Morocco. My reason for doing so was nothing to do with the technicalities of Mr Saryusz-Wolski's report, but rather political. Morocco's occupation of the Western Sahara's Saharan Arab Democratic Republic, its war against the resistance fighters trying to liberate their country and the human rights violations against the civilian population make it essential to make at least some minor gesture of protest. I only wish it could have been more.
Mr President, ladies and gentlemen, I support the recommendation by Mr Saryusz-Wolski on the draft Council decision on the conclusion of a Protocol to the Euro-Mediterranean Agreement establishing an Association between the Member States and the Kingdom of Morocco. I would argue that Parliament ought to grant its assent to the conclusion of such an agreement, following the accession of Bulgaria and Romania to the Union's territory, which requires an amendment to the agreement. This will allow Morocco to move forward more quickly in removing the tariffs on some of the products that the country imports.
Mr President, ladies and gentlemen, I am voting for this report by Mr Saryusz-Wolski, which provides for improved cooperation with Albania.
Geographically, the territory of Albania belongs to Europe, and it is our duty to help that nation, which has faced such huge difficulties, to move gradually closer to the Community institutions. That is the approach adopted by the report. In recent months I have met university students in Tirana: I can feel that a great desire to join Europe is growing among the younger generations in Albania, who understand the need to escape the historical isolation the country has always suffered from and the opportunity of sharing a common journey with the 27 European partners. We are working to achieve that objective.
I believe that it is extremely important to offer countries such as Albania the necessary encouragement in order to help them along in their preparations to join the European Union. The establishment of the Association Agreement is a highly important step in that direction.
When you consider the fact that Croatia is a candidate country for European Union accession, I believe that the Association Agreement is a significant step that contributes towards strengthening ties between that country and the European family.
I voted in favour of the proposal for a Council and Commission decision on conclusion of the Protocol to the Stabilisation and Association Agreement between the European Communities and their Member States, of the one part, and the Republic of Croatia, of the other part, to take account of the accession of the Republic of Bulgaria and Romania to the European Union, with a view to developing institutional and commercial relations with Croatia.
The Indian air traffic market is currently among the fastest growing in the world. Market opening and attempts to attract private and foreign capital to the Indian aviation market are seen as part of the measures necessary to develop and modernise India's aviation sector in order to meet increasing demand and consumer expectations. While the Indian aviation sector has long been characterised by a restrictive approach with limited access and strong state control, India has in recent years taken decisive steps towards a more open and competitive aviation market.
Due to its extraordinary growth rates and gradual market opening, India offers new business opportunities and a strong potential also for growth for European airlines, aircraft manufacturers and service providers.
While ambitions should be high, a fully open aviation area with India may take time to develop and may best be developed in stages to allow a smooth transition and market integration based on a gradual implementation of new rules on a level playing field. I therefore agree with the conclusion of a horizontal agreement between the Community and India.
This report sheds light on certain aspects that were previously unclear and that could have led to misinterpretation. The new provisions guarantee greater transparency in procedure and ensure that both volume of traffic and balance are not disrupted. Whereas previously there were breaches in competition law, this separate bilateral agreement has now incorporated certain specific provisions which will regularise the system.
I voted in favour of this report because:
Article 2 of the agreement replaces the traditional national designation clauses with a Community designation clause, permitting all Community carriers to benefit from the right of establishment
Article 4 brings the provisions in bilateral agreements which are anti-competitive (e.g. obligatory commercial agreements between airlines) in line with EU competition law.
When negotiating the horizontal agreement with the Government of the Republic of India, it was emphasised that the agreement will not affect the volume or balance of traffic rights. The terms of a letter from the European Community and its Member States to India were defined for this purpose.
Mr Albertini rightly believes that it would be appropriate to amend the existing agreement between the Community and the Republic of India. I share his view that a broader agreement should regulate issues such as legislative cooperation in the area of ground safety and flight safety, route management, flight monitoring, the environment, technology and research. Such an agreement should also cover matters relating to conducting economic activity and industrial cooperation.
I also believe that it would be appropriate to refer to the agreement between India and the United States, which could serve as a useful example for us. I endorse the suggestion that the Committee on Transport and Tourism should be the first to issue a positive opinion regarding the conclusion of a horizontal agreement between the Community and the Republic of India.
Mr President, ladies and gentlemen, I voted for the report by Mr Albertini on the agreement between the European Community and India on certain aspects of air services. I agree with the rapporteur's view that the positive experience of the bilateral agreement signed between the United States and India in 2005, and the resulting elimination of restrictions on capacity, tariffs and quantitative controls on market entry, should be taken as an example by the EU, since a similar agreement would be advantageous not only for European firms operating in the air sector but also for air service users. It is worth emphasising the fact, however, that for the moment this agreement should constitute a starting point and that, for the complete liberalisation of the air transport sector with India, we will have to await the implementation of the measures currently laid down. This is so that we do not run the risk, as often happens, of economic cooperation proceeding more swiftly than social development.
I agree with the rapporteur on the importance we need to give to the issue of security and the battle against counterfeiters. This is a battle that we must engage in daily because counterfeit money in circulation results in a weakened economy throughout the whole of the European Union, not just for euro area countries. Unfortunately, those criminals who engage in this illicit daily activity constantly update their technology and come up with new devices. Therefore it is of primary importance that we offer all our assistance and make use of resources at hand in order to provide both joint European authorities as well as each individual country with the necessary tools to go on fighting this battle.
I voted in favour of the draft Council regulation amending Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting because it is a realistic and effective proposal for combating counterfeiting of the euro.
in writing. - I welcome both of these reports, the first on 'measures necessary for the protection of the euro against counterfeiting' and 'extending the measures necessary for the protection of the euro against counterfeiting'. As I have said on a number of previous occasions, the decision to issue EUR 500 and EUR 200 notes, which are five times larger than and twice as large as the largest dollar or yen note in general circulation, makes the euro potentially the currency of choice both for money-laundering and counterfeiting. Here at least we are taking action to deal with the latter, even if further steps are required to deal with the former.
The intention of the report is to amend a previous regulation, Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting, and to increase powers in order to facilitate and permit transfer between Member States of counterfeit money that is to be used to adjust the relevant checking equipment. Under current legislation such transfer is prohibited.
The June List agrees that it is very important to protect the euro against counterfeiting. However, we believe that this issue should be dealt with by the countries that have the euro as their currency. Sweden and other Member States outside the euro area should not involve themselves in the euro area countries' handling of the matter. We have therefore chosen to abstain from voting on this report.
The large area in which the euro is used makes it a worthwhile target for forgers. They produce forged notes and coins of such high quality, which even have imitations of the security features, that the man on the street is easily taken in by the forged 50-euro notes. Vending machines are also not safe from fraud. The turmoil which some currencies have recently undergone is likely to increase the importance of the euro and criminal gangs will attempt to capitalise on this.
If we want the euro to be as secure as possible, we must increase our efforts on a number of fronts. On the one hand, we need to work on the currency itself and, on the other hand, we need to provide more information about the security features, because making the euro more secure is of no use if people continue to be unfamiliar with it. Finally, we will also have to make a greater effort to combat the gangs of forgers. In this respect, the current starvation policy within the executive must be ended once and for all. This report is only the first step towards a more secure euro, but I have nevertheless voted in favour of it.
On the basis of the report by our Belgian fellow Member Mr Deprez, I voted in favour of the draft Council regulation amending the Regulation of 2001 laying down measures necessary for the protection of the euro against counterfeiting, as amended by the Council. Given the need to adopt binding legislation making it obligatory for credit institutions to verify the authenticity of euro notes and coins in circulation, as was emphasised both by national experts and by the Community institutions, we need to take action as a matter of urgency. I support this draft regulation, which requires credit institutions and other related institutions to check the authenticity of the euro notes and coins they receive before putting them back into circulation, in accordance with procedures laid down by the European Central Bank for euro notes and by the Commission for euro coins. It is worth emphasising that the amendments will automatically apply to those Member States that are not in the euro area; this is an excellent point.
I voted in favour of the draft Council regulation amending Regulation (EC) No 1339/2001 extending the effects of Regulation (EC) No 1338/2001 laying down measures necessary for the protection of the euro against counterfeiting to those Member States which have not adopted the euro as their single currency because this extension is beneficial in the fight against counterfeiting of the euro across the whole of the EU.
Mr President, ladies and gentlemen, I would like to congratulate Diana Wallis on the excellent work that she has carried out. We are at a particularly delicate economic juncture in which, unfortunately, the crisis that started in the United States, at first affecting just finance, is now having an impact on the real economy worldwide. The gravity of the situation is confirmed by the fact that for the first time capitalism is calling for aid from the state, which until a few weeks ago was considered the historic enemy.
The state's task is, simply, to lay down the rules. We should therefore welcome the current report which provides for a new, more stringent regulation of the safeguards required of companies to protect the interests of members and others.
I voted in favour of the proposal for a directive of the European Parliament and of the Council on coordination of safeguards which, for the protection of the interests of members and others, are required by Member States of companies within the meaning of the second paragraph of Article 48 of the Treaty, in respect of the formation of public limited liability companies and the maintenance and alteration of their capital, with a view to making such safeguards equivalent.
At the same time, following examination of the proposal, the Consultative Working Party reached the conclusion, by common consent, that the proposal is confined to a straightforward codification of the existing texts without any change in their substance.
I voted in favour of the proposal for a Council directive on tax exemptions applicable to the permanent introduction from a Member State of the personal property of individuals because, while examining the proposal for a Council directive codifying Council Directive 83/183/EEC of 28 March 1983 on tax exemptions applicable to permanent imports from a Member State of the personal property of individuals, the working party established, by common consent, that the proposal is actually confined to straightforward codification and makes no substantive changes to the acts in question.
There is a risk that medals and tokens similar to euro coins may be used by fraudsters: firstly, citizens may believe that the metal objects are legal tender. Secondly, medals and tokens may be used fraudulently in vending machines which accept coins, if the size and metal properties of the former are similar to those of euro coins. Therefore it is essential that criteria concerning the similarity of medals and tokens to euro coins be defined more clearly.
I absolutely agree with the rapporteur that we must try to limit the activities of money-launderers by drawing up a regulation that ensures a clear delineation between coins of legal tender and other coins, so as to try to curb abuse as much as we can.
Of course it is important for the EU to ensure that no coins and medals similar to euro coins are produced. Several years ago, for example, Turkish lira coins with euro features appeared in Austria. Unfortunately the EU does not seem to take symbols seriously. For example, during the design of the national sides of the euro coins it did not feel responsible for Slovenia's plan to use Austrian symbols, which was pure provocation.
The European Union also failed to criticise Georgian President Mikhail Saakashvili for appearing in front of the EU flag in several television interviews, as if his country were a member of the European Union. However, this lack of interest does not seem to extend to all areas. It is important that citizens cannot mistake tokens similar to euro coins for the euro itself, which is why I have voted in favour of the Ryan report.
When you consider the tough times that the general world economy has gone through, especially in the case of the European economy, it must be ensured that all necessary steps are taken to create the stability required to help us move forward and recover from this negative year.
in writing. - UKIP voted in favour of this report because EUR 4.9 billion of unspent appropriations will be returned to the national governments.
It is good for financial resources to be repaid to the Member States when the implementation rate is low in the Structural Funds.
The second part of this amending budget deals with emergency aid and the establishment of a rapid response mechanism to deal with rising food prices in developing countries. We have our doubts about the proposed appropriation of EUR 262 million. The issue is more complicated than that. There are many examples of how the EU has dumped food prices and beaten down local food producers in developing countries. In so doing the EU has obstructed the local food supply in developing countries. Now it wants to march in with emergency aid as a short-term solution. What is needed is the alteration of the common agricultural policy in the EU and of the EU's export subsidies for agricultural products. Therefore, we cannot support this part of the amending budget in this respect.
Since the repayment of unused Structural Fund appropriations to Member States makes up the vast majority of amending budget No 9/2008, we have chosen to vote in favour of the proposal as a whole. This does not mean that we support the proposal in this amending budget for emergency aid.
The EUR 4.5 billion reduction in the Structural and Cohesion Funds in the EU budget for 2008 justifies our vote against this report.
The Multiannual Financial Framework 2007-2013 has not been observed from the start, particularly with regard to use of cohesion policy funds.
The 'justifications' - such as the delay in adopting and implementing programmes - do not explain why, in two consecutive years, these amounts have either not been included in the EU budget or have subsequently been reduced. What is more, the EU budget for 2009 includes appropriations for structural and cohesion policy which are lower than those adopted for 2007, and this is in a year of crisis.
If there are difficulties in implementing the operational programmes of each Member State, then these should be overcome (including by increasing the Community co-financing rates).
What is unacceptable is to use these 'difficulties' to reduce amounts which should be used to support productive sectors and to promote employment with rights in the 'cohesion' countries, which include Portugal.
Furthermore, appropriations are being accumulated which will run the risk of not being used due to the application of the n+2 and n+3 rules and due to the difficulties caused by these being partly co-financed by the national budgets of these countries.
If we include the coastal zones of all 27 Member States, the coastal zone of the European Union stretches to more than 89 000 km. This European coastal zone is noted for its huge diversity, as large cities and the capitals of European countries are situated within it.
Some regions would not be able to exist without the coasts surrounding them, for example, remote regions living only from tourism and from activities connected with the sea. However, there are also some regions where the coastal zone's geographical relief determines the independence of their economic development from tourism, or where tourism is not particularly significant in terms of their gross domestic product. Based on some forecasts, in 2010 around 75% of the population will be living in coastal zones. In itself this large concentration of inhabitants by the coast illustrates quite well that we must analyse pragmatically the effects of tourism on coastal zones; to be precise, its effect on the national, regional and local economy.
That is why the legal act on the harmonious regulation of coastal tourism is necessary.
Tourism is vital to the socioeconomic development of coastal regions in the EU.
For this reason, I support the creation of policy instruments that will help contribute to more integrated and sustainable development strategies, reducing the seasonal element of tourism in these regions, as only in this way can we improve economic competitiveness and meet social needs (more stable job creation and improved quality of life). At the same time, particular attention should be paid to preserving natural and cultural resources and promoting more responsible models of tourism.
Although tourism is not currently one of the EU's competences, it is still important to avoid fragmentary, sectoral and at times incoherent action at European level. As a result, we should ensure a comprehensive and integrated approach under the various associated policies (including cohesion, environment, maritime and social).
I have no doubt that the Structural Funds can have a positive impact on the development of coastal regions. However, it is a pity that, because of a lack of information, we do not know the real impact of these investments.
It is also regrettable that there is practically no specific reference to coastal areas in the various operational programmes for 2007-2013. I support the rapporteur's intention of carrying out a revision in order to change this situation.
The report by Mrs Madeira on European coastal tourism is hard going and complicated and lacks definite and clear objectives, but it has a clear and definite condescending approach. I fail to see how the tourism industry within the Union would be improved by the European Parliament urging Member States to create cycle tracks (paragraph 7) or reduce airport taxes (paragraph 32). The conditions for coastal tourism are quite different in Greece compared with Sweden, for example. I therefore voted against the report.
The issues associated with the sustainable development of coastal zones are extremely important for those EU countries, like Portugal, which have regions that are highly dependent on certain maritime activities.
The list of these activities includes coastal tourism, which is a fundamental pillar for achieving the current objectives of the European strategy to bring Europe closer to the sea. In this respect, the EU must include coastal tourism in the list of its political priorities. Despite their unquestionable wealth, coastal regions in Europe, and in particular in Portugal, suffer from serious constraints due to the flawed approach, planning and action of decision-makers.
The EU should create a policy that specifically deals with tourism issues and integrates them within wider contexts, such as: European maritime policy, the Marine Strategy Directive, the Integrated Coastal Zone Management Strategy, the trans-European transport network and the environmental policy of the Natura 2000 network, among others.
This report includes these and other proposals that I regard as fundamental to the development of tourism in the EU's coastal areas. That is why I voted in favour.
The June List is opposed to any attempt by the EU institutions to include the tourism industry within its legislative competence. The tourism sector and investments to encourage the industry's development are matters that should be dealt with exclusively by individual Member States.
The June List therefore believes that financial investments in infrastructure and permanent transport connections, for example, should be dealt with by the Member States concerned and should not burden taxpayers in other parts of the EU.
The June List also questions the rapporteur's urging of the European Parliament to encourage continued economic activity outside the tourist season, a proposal that can scarcely be described as anything other than an attempt to establish cross-border employment protection.
Unlike the rapporteur, we are also opposed to the Committee of the Regions' desire to create a European coastal fund.
The June List MEPs have therefore voted against this report in its entirety.
Despite clearly disagreeing with some aspects of the report, we support the majority of its contents, particularly the inclusion of many amendments that we tabled and defended, such as the following point: 'Stresses the need to safeguard workers' rights in the sector, promoting quality jobs and the acquisition of skills, this entailing, inter alia, suitable training, more extensive use of long-term contracts, equitable and decent wages and better working conditions'.
We regret, however, that other amendments were rejected, such as:
'Believes that the tourist industry should be a factor contributing to territorial cohesion, economic development and employment at regional level, and stresses the need for a transversal approach to the sector in terms of Community policies and funds, notably via the creation of a specific Community programme, complementing the Member States' actions, to promote the sector and encourage synergies between the various social and economic players involved'.
'Recalls that certain tourist-oriented coastal regions have been penalised by the so-called "statistical effect” in the current financial framework for 2007-2013, and therefore calls for compensatory measures at European level for those regions', such as the Algarve.
This report on the regional development aspects of the impact of tourism on coastal regions underlines the fact that tourism is essential to the socioeconomic development of these regions of the European Union.
This issue is extremely important, as the EU's Member States have over 89 000 km of coastline and as, in addition, the islands, island Member States and outermost regions are heavily dependent on the tourism sector.
Coastal Member States must therefore design specific strategies and integrated plans at national and regional level in order to counteract the seasonal nature of tourism in coastal regions and ensure more stable employment and a better quality of life for local communities.
I voted in favour of this report, which highlights the need for an integrated approach to coastal tourism in the context of the EU's cohesion, maritime, fisheries, environmental, transport, energy, social and health policies, in order to create synergies and avoid inconsistent actions.
If we think about the importance to Europe of a global strategy taking advantage of the sea's potential, and if we think about the economic strength that tourism can and does bring to European economies, and if we add to these thoughts the need to respond not only to the concerns raised by the relocation of various businesses, but also to the challenges posed by the current economic crisis, it is easy to understand the importance of a specific strategy for tourism in coastal zones, within the framework of global strategies for tourism and for the sea.
In view of these thoughts, both of which are present in two reports in which I was involved (as rapporteur for the report on the future of sustainable tourism and as shadow rapporteur for the report on the European maritime strategy), this report is welcome. We must recognise, however, that it is not enough to have a strategy for tourism in coastal zones consisting of the maximum common denominator of the two global strategies mentioned. In general terms, we need to encourage an economic environment that is favourable to entrepreneurship and that takes advantage of this huge potential - or these huge potentials - by exploiting it today and ensuring that it continues to be exploited in a sustainable and responsible manner.
Mr President, ladies and gentlemen, I voted for the report by Mrs Madeira on the regional development aspects of the impact of tourism on coastal regions. Although tourism is not one of the European Union's competences and, as a result, there are no financial instruments specifically targeted at the sector, I believe that it is necessary to evaluate the impact that a sector as significant as coastal tourism has on regional development and the economic, social and territorial cohesion of all the Member States. I agree with Mrs Madeira that we ought to act in an integrated manner and take a coherent approach to strategies in policies on the environment, energy, the sea and transport, so that the various measures to promote tourism are consistent, benefiting those living in coastal areas and the European economy in general.
In coastal areas, particularly in the outermost regions, tourism, which is often the main economic activity, may have negative effects due to the seasonal, unskilled nature of the work, a lack of integration between the coast and the interior, a lack of economic diversity and the impoverishment of the natural and cultural heritage. There are solutions, in the form of the following activities.
Combating the problem of seasonality, by offering other forms of tourism (business, cultural, medical, sports, rural), whilst still protecting the heritage of our coasts.
Seeking an integrated approach between coastal tourism and Community cohesion, maritime, fisheries, environmental, transport and energy policies, in order to create synergies and improve the coherence of projects.
Improving the quality of infrastructure, in order to improve accessibility outside high season, whilst still combating the effects of climate change by developing sustainable local public transport.
Improving service quality, by improving occupational training and promoting tourism opportunities that fit in with changes in the market, in order to stand out from the competition.
Promoting new tourist destinations, including the outermost regions, and making coastal tourism the main focus of European Maritime Day on 20 May and of the 'European Destinations of Excellence' project.
In the age of globalisation and rapid development of information and communication technologies (ICT), both new technologies and media devices are increasingly penetrating all areas of life. Society like never before must follow this rapid technological change and learn to handle the torrent of information. Media devices also perform the role of gatekeeper, choosing important themes, and this has an effect on the agenda of everyday life. This choice, however, is only made on the basis of an individual standpoint and so is only just objective. Literacy in the use of media devices must help people overcome these challenges and help them become savvy media users.
We voted against Mrs Prets's (Socialist Group in the European Parliament, AT) report on media literacy in a digital world. The proposals in the report violate the principle of subsidiarity. We do not want a common European media education for all children in the Member States. Individual Member States must design their curricula according to national circumstances.
Nor do we believe that parents and older people in general have poor media literacy.
Both traditional media and new media have an important place in our daily lives. Given that fact, it is important to enable European citizens to understand, analyse and assess the flood of information and images they receive, so that they can make the best possible use of them. Such skills are all the more vital now that Internet use is so widespread and media consumers are no longer simply spectators but are increasingly becoming actors in the process.
The report submitted to us, which I personally support, fits into this context. It is an expression of a political will to take action to safeguard the rights and freedoms of everyone in the digital environment.
Including all citizens, in particular the very youngest, this report calls for the establishment of a high level of media education. It aims for training specific to each type of media, and reaffirms that everyone has a right to access information and communication technologies. It encourages high-quality education that fosters a responsible and respectful attitude to intellectual property rights. This media education, which will also help to achieve the Lisbon objectives, is a vital asset for developing knowledgeable, active citizens.
The rapporteur seeks to introduce European media education at various levels, aimed at families, schools, older people and people with disabilities. This is, of course, a good idea, but it does not belong at EU level. As an advocate of a narrower, but more focused EU, I believe that this should be something that each Member State should organise for itself. I therefore voted against the report.
I voted in favour of Christa Prets's report on media literacy in a digital world as I believe we urgently need to tackle this problem. In this age of digital information, info-exclusion may become a new form of discrimination and inequality. I agree with the objectives set out in the report, particularly the support for widening access to broadband Internet, the efforts to reduce differences in this area between the various Member States and the need to invest in education and training in this sector.
I also feel that we need to carefully follow and monitor the trend towards company concentrations in this sector, in order to avoid oligopoly situations, which could compromise the transparency and pluralism of information.
We believe that media literacy is a matter for the Member States. The draft statement that we have before us in the European Parliament certainly contains some good advice (and some not so good advice for that matter), but this is a matter for the Member States alone.
The proposals in the report also enter the area of the curricula in Member States' education systems. The June List has previously pointed out in this Parliament - and now does so again - that the Member States alone are responsible for the organisation of teaching and the content of education systems.
In grand speeches much is said about subsidiarity, but the reality is rather different. The EU should involve itself in cross-border issues but keep out of matters that individual Member States can decide on themselves or that are already regulated in other international treaties.
For this reason, we have voted against the motion for a resolution.
in writing. - Media literacy is increasingly important in our digital era. Whilst our cultures are increasingly subjected to globalisation, the Prets report rightly recognises it is local entities which have a key role in media literacy. Local facilities have a major contribution to make and I welcome this report.
I was sure that the vote would go in favour of Christa Prets's report.
I believe that we need media literacy so that those receiving information can gain a better understanding of all the media products available and find out how to avoid the possible negative effects they have. However, to be able to this, they need the information and knowledge which media literacy offers.
All members of the community must be able to look for and use information so that they can communicate freely and openly, without any fear of facing a reality for which they are not prepared.
Measures should be implemented even at primary school level to ensure that adequate media literacy is provided so that children acquire the skill sets required to take an active part in society.
Media literacy involves offering members of the community the opportunity to analyse mass media products critically so that they become less vulnerable to those who control information.
Mr President, ladies and gentlemen, I voted for the report by Mrs Prets on media literacy in a digital world. In view of the ever more widespread use of new information and communication technologies, which pervade even the most basic aspects of our everyday lives, and the huge opportunities that these tools provide, it is becoming necessary for people to have not only the ability to use these tools in order to enjoy their potential benefits but also, and above all, for them to have the ability to protect themselves from the risks of manipulation of information and from the omissions or incompleteness that are often a feature of information found on IT networks as compared with that provided by traditional means of communication. I therefore welcome the work done by Mrs Prets and hope that the measures taken will be consistent with it.
Mr President, ladies and gentlemen, I am in favour of the Lehideux report, which is today going to the vote after a lengthy debate that has seen Parliament play a leading role in attempts to improve the final document.
We find ourselves in a particularly complicated economic context, in which the economic and financial crisis which is affecting us seems destined to last throughout 2009. Today, Europe is sending out an important signal with the establishment of a European Training Foundation. The objective is to ensure that this institution is an effective tool not only for the training of young people in search of their first jobs, but also for all those - and it is unfortunately a large number - who are being thrown out of the world of production and work. It is the duty of the European Parliament to continue to monitor its effectiveness and the attainment of its objectives.
I voted in favour of the Council common position for adopting a regulation of the European Parliament and of the Council establishing a European Training Foundation (ETF) because the common position includes many of the amendments of the Committee on Employment and Social Affairs. The main changes to the Commission proposal concern the scope of the regulation, the functions of the agency, the general provisions, the Governing Board and the appointment of the ETF Director. The issues involving how relations between the EP and the agency could be strengthened and how the EP could be represented on the Governing Board have also been resolved.
Article 7 provides for, as part of the Governing Board, 'three non-voting experts appointed by the European Parliament'. Parliament is free to appoint either external personalities or Members and it will be Parliament's responsibility to choose its preferred level of representation on the Governing Board. Additionally, the candidate for Director selected by the Governing Board will be invited to make a statement before the competent committee(s) of the European Parliament and answer questions put by its/their members before his or her appointment (Article 10).
Ultra-Europeans seem to see immigration of job seekers and people as the miracle solution to the problems of labour shortages and falling birth rates experienced by all Member States. This foolish attitude is an admission of powerlessness: Europe, as it stands, has nothing to suggest that can meet the challenges it is facing.
A new Europe, on the other hand, must promote economic and social policies of national and Community protection and preferences, a family-friendly policy to encourage people to have children, and a foreign policy involving development aid to third countries so that those countries, which are experiencing emigration on a massive scale, can stabilise their populations by significantly improving living standards.
The European Training Foundation is an agency of the European Union that aims to help develop the education and training systems of the EU's partner countries. This would be a highly laudable aim if it did not, in reality, consist in preparing these non-European countries to access the European labour market. We do not want additional immigration from third countries, not even from non-European candidate countries like Turkey, an Asiatic and Muslim country that we refuse to see joining the European Union.
I support this proposal, which aims to improve the operation of the European Judicial Network in civil and commercial matters. I am pleased that an agreement has been reached at first reading.
I have always supported the introduction of closer links between judges and the institutional machinery of European judicial cooperation, in order to allow these professionals to follow each stage of the construction of a judicial Europe, thereby helping to consolidate the area of freedom, security and justice and build a European judicial culture.
This network consists of contact points (judges) who cooperate with each other to tackle the difficulties that may arise in judicial cooperation between Member States. It covers all areas, in other words both civil and commercial matters. I believe that the network should be open to allow participation by professional associations, at the same time as endeavouring to reinforce the information provided to the general public.
These improvements will bring clear benefits for the mutual recognition of judgments, which essentially forms the cornerstone of judicial cooperation.
I voted in favour of the proposal for a decision of the European Parliament and of the Council amending Council Decision 2001/470/EC establishing a European Judicial Network in civil and commercial matters because the European Judicial Network in civil and commercial matters between the Member States was established by Council Decision 2001/470/EC of 28 May 2001 because it was considered that the establishment of an area of freedom, security and justice as part of the Community entails the need to improve, simplify and expedite judicial cooperation between Member States, along with efficient access to the justice system for people involved in cross-border litigation.
If there is one field where cooperation between the Member States of the European Union is important and needs to be supported with all our might, it is this one concerning justice and the police.
The recent results achieved by the joint Franco-Belgian investigative team, which, after months of surveillance, has succeeded in arresting 16 young Jihadist fanatics and in dismantling an Islamist terrorist network based in Brussels, provide evidence of the need for collaboration between the police forces of Europe.
Organised crime, corruption, drug trafficking and terrorism, as we all know, do not respect national borders.
The Member States of the European Union have already been collaborating for a number of years in the context of intergovernmental cooperation. In its sinful pride, the European Union wants to jump on the bandwagon and is trying to set up, under its rule, this type of relationship within a European Judicial Network arranged around national contact points.
We remain in favour of cooperation, and we support this initiative, provided that the Member States are not deprived of their legitimate sovereign competences for the sake of a new bureaucratic European body.
I would like to say how sorry I am that Mrs Juknevičienė's report was not debated in Parliament before its adoption. The Group of the European People's Party (Christian Democrats) and European Democrats supports this report. However, we would like to draw attention to some problems in this area for which we need new solutions: European citizens' knowledge of their rights in cross-border proceedings, and the knowledge which practitioners of the law and judges have, which is extremely vague.
I hope that these issues which are causing Parliament concern will feature more prominently on the future agenda of the Commission and the Council.
I voted in favour of the report on the European Judicial Network in civil and commercial matters. The document submitted to the Committee on Civil Liberties, Justice and Home Affairs constitutes a response to the need to simplify and expedite judicial cooperation between Member States. Essentially, what is at issue is facilitating citizens' access to justice.
The rapporteur's programme focuses on promoting cooperation between members of the legal professions with a view to defining best practices. In addition, it emerges from the Commission's report on the operation of the European Judicial Network in civil and commercial matters that it is a long way from achieving its potential, due to the lack of national contact points.
The proposed creation of such intermediate points, plus the gradual introduction of the European e-Justice system would improve European citizens' access to general information concerning the law and the functioning of the justice system.
in writing. - The recast version of the European Works Council Directive provides for increased information and better consultation procedures for workers within the EU and I would like to publically support it. The proposal aims to amend the Council Directive 94/95/EC of 22 September 1994 for the purpose of informing and consulting employees. The subsequent discussions with social partners combined with the reviewed recast versions provide an improved structure for increased dialogue between employers and employees, allowing for in depth assessments of proposed changes, and means for workers representatives to promote their interests.
I support the introduction of a tri-annual review of the directive post its implementation to ensure that it remains responsive and adequate for its purpose.
The clear lack of political will among a majority in Parliament to develop the current directive and improve the rights and role of the European Works Council was once again patently obvious in the vote in plenary. All our group's amendments were rejected, including the one providing for an in-depth and comprehensive review of the current directive, to begin, at the latest, five years after the date of entry into force of the minor amendments that have now been made. It has only been agreed that a report on the implementation of this directive should be submitted by the Commission. Then we will see what happens. We already know that the reinforcement of workers' rights will depend on the development of the class struggle.
In contrast with other times when the European Parliament, in non-binding discussions, accepted the principle that workers' representatives should have the right of veto, as in my report on the role of women in industry, it has now refused to include this in the directive on the European Works Council, which is regrettable. This is why we decided to abstain.
in writing. - I voted in favour of this report because in these difficult times, it is vital that we, as socialists, strive to protect workers.
Consultation and information are two fundamental rights for workers, and European Works Councils are a great European initiative. However, jobs in my region as well as in the rest of Europe are being lost because councils do not work closely together across borders.
I therefore welcome proposals to ensure the effectiveness of Works Councils and the extension of their application. This is an issue that affects many of my constituents. I hope that our vote will mean that more firms and workers in the West Midlands will benefit from these rights.
in writing. - I voted in favour of the Bushill-Matthews report. The Parliament has voted in favour of effective and dissuasive sanctions against employers for non-compliance with the rules and accordingly will improve the situation of workers across the EU.
in writing. - In view of the looming global economic crisis, this Directive will give a bigger say to the workers in the future of their workplace, providing the revision to the European Works Council which is necessary. I welcome the advice of the European social partners which is now included in the directive, I also welcome the updating of the Directive in order to take into account recent court cases which have given greater legal clarity to the two sides of industry.
in writing. - I support any work which strengthens the work of the European Works Councils.
The participation of workers in works councils is used by employers to control workers' activities in the workplace.
European Works Councils and corporate responsibility are vehicles for consolidating social partnership and directing the labour movement.
That is why we voted against the Commission proposal to recast the European Works Council Directive.
Mr President, I voted in favour of the report by Mrs Rühle on simplifying the conditions of transfers of defence-related products within the Community because it contains many measures designed to make the operation of the market in armaments much easier.
In addition, establishing Community-wide legal provisions in the area of defence would do away with the risk of any Member State being falsely accused in relation to the illegal transport of weapons. As Members will be aware, certain Member States were recently falsely accused of having illegally sold weapons to Georgia. Common legislation in this area for all 27 Member States of the European Union could prevent similar situations from arising in the future.
in writing. - I supported MEP Rühle's proposal as part of the Commission adopted Defence package from December 2007. The proposal entails the creation of a transparent market in the EU for defence equipment, replacing the existing 27 separate licensing regimes and harmonizing the licensing requirements for the transfer of these products between Member States. This modification of the control regime which currently exists brings not only more transparency, but strengthens existing practices and procedures, while saving billions on compliance costs. Administrative reform of this kind increases the clarity and simplicity of the procedures concerned, strengthening the internal market while maintaining control over subsequent export outside the EU. The introduction of general and global licenses, which remain defined by each Member State, provides a decent balance between national and community interests.
'Simplification of intra-Community transfers of defence equipment' is not a neutral process. Reinforcing internal market rules in an area which has to date been the exclusive competence of Member States also marks another step along the federalist road, increasing the hegemony of the major powers to the detriment of national sovereignty. At a time of severe international economic crisis, developing the military-industrial complex in the EU opens up new prospects for profits to be earned by the large economic groups and reinforces the EU's military intervention capacity in the context of the common foreign and security policy. The aim is to ensure control over markets, finite energy resources and other natural resources vital to the capitalist method of production, in a context of greater international competitiveness.
We should be taking a very different road. Specifically, we should be trying to reduce arsenals of nuclear and conventional weapons throughout the world, assisting with the peaceful resolution of conflicts and ensuring respect for international law and the sovereignty of countries.
The road taken by humankind must be one of disarmament and not the relaunch of the arms race, as encouraged by this proposal for a directive. That is why we have voted against.
The June List is in favour of the realisation of the free internal market. However, we do not believe that the EU should legislate on how trade in defence-related products within Europe's borders should be controlled. Defence-related products cannot be viewed in the same way as other goods and services. Like export policy, legislation in this area should be a matter for individual Member States alone. If there is a need for cross-border cooperation, this should be established at intergovernmental level.
As the June List is strongly opposed to any attempt to establish military capability within the framework of EU cooperation, we are highly critical of the Commission's proposal. The rapporteur's amendment does not improve the issue either. The June List's decision to vote against the report is therefore not only a 'no' to the committee's resolution but also a clear rejection of any form of militarisation of EU cooperation.
We believe that the European Commission's strategy for a more competitive defence industry within the EU is on completely the wrong track. It is yet another step towards military cooperation within the EU, the aim being to establish common defence. We are fundamentally opposed to any such development. We would safeguard an independent foreign policy that is free of military alliances.
The safeguarding of international law, democracy and human rights is not mentioned at all in the Commission's proposal. We believe that peace, democracy and human rights are more important than the creation of a new market for military equipment. This is also an area that affects security policy. According to the EU Treaty, Sweden has the decision-making authority. On this point, we believe that the European Commission's legislative proposal contravenes the EU Treaty. For the reasons given above, we are voting against the proposal.
The proposal for a directive to facilitate transfers of military products within the EU by simplifying the relevant licensing procedures in the Member States forms part of the general objective to militarise the EU in order to serve its aggressive anti-grassroots plans.
This particular proposal and the report which accompanies it are designed to further reduce the ability of Member States to decide their defence policy independently, and to strengthen the large defence industries in the EU so that, by reducing administrative obstacles to the movement and sale of their products, they will become even more dominant on the euro-unifying market and more competitive on the global market, thereby ousting small and medium-sized companies, as noted in the report itself.
This proposal demonstrates once again the true warmongering nature of the EU and the need to break with its policy and its anti-grassroots structure as a whole and to keep fighting to establish grassroots power, so that our country can decide on the type and sources of its weapons solely in keeping with its real defence needs and not on the basis of the aggressive plans of the EU and NATO and the interests of the large European and American arms industries.
in writing. - (SV) I do not want an internal market for weapons. All countries must be able to stop the import and export of weapons if they so wish. It must not be possible for weapons to be exported without hindrance, not even within the EU. Unfortunately, we lost the vote on the amendment to that effect. I therefore abstained in the final vote, as there were also positive aspects to the report, such as enhanced controls to prevent exports to third countries and an increased openness and access to information for non-governmental organisations and others.
in writing. - I welcome MEP Groote's report on the regulation of motor vehicles and engines with respect to curbing emissions as a step forward in ameliorating air quality across Europe and combating climate change. The introduction of community wide technical rules for trucks, lorries and buses will provide an effective means of tackling pollution. The proposed reduction of nitrogen oxides by 80% and of particulate matter by 66% represent considerable progress and brings us closer in line to levels similar to those established in the US. The report also establishes a clearer system of legislation as directives will be replaced by directly applicable regulations. As Rapporteur on EU - ETS, I am only too aware of the steps we need to take to combat climate change; the combined harmonization and reduction of emissions proposed in the report are issues I fully support.
I voted in favour of Matthias Groote's report on type-approval of motor vehicles and engines, as I feel that the development of common rules limiting emissions of air pollutants from motor vehicles will significantly help to protect the environment and also ensure that the EU's single market functions properly.
I agree with the rapporteur's proposal recommending the introduction of more ambitious limit values for particulate emissions (going beyond the European Commission's proposals) in order to guarantee high levels of protection of human health and the environment, particularly with regard to mitigating the effects of climate change.
I agree with harmonising the rules on the construction of heavy duty vehicles with regard to air pollutant emissions, because I believe that this is the best way to prevent the Member States applying different standards and to protect the environment.
The general Community system of type-approval of motor vehicles exists to ensure the functioning of the internal market which, let us not forget, is an area without internal borders, where there is free movement of goods, persons, services and capital. We need to update the standards and make them more demanding, so that all Member States ensure that less polluting heavy duty vehicles are manufactured and have access to repair and maintenance information on these vehicles in a standardised format.
In terms of combating climate change, the EU has demonstrated its great willingness to lead on this issue. This report is simply another weapon in the fight against environmental damage. The further reduction in limit values for damaging emissions of carbon monoxide, hydrocarbons, nitrogen oxides and particulates is the main aspect of this regulation and will certainly bring about an improvement in air quality in Europe.
The report adopted today introduces harmonised technical provisions for heavy duty vehicles in order to ensure efficient operation of the internal market.
In particular, provisions have been introduced providing for a high level of environmental protection through the introduction of limit values for harmful emissions of carbon monoxide, nitrogen oxides and particulates.
The proposal also provides for access to repair information along exactly the same lines as for Euro 5 and Euro 6.
This is particularly important to ensure that independent market operators have standardised access to information on repairs. Information passed to independent repair workshops must be identical to that available to authorised dealers and repairers. Such provisions will make it easy for independent market operators to undertake repairs. Access to regular technical servicing will therefore become easier. Prices on the market will become more competitive.
Undoubtedly, access to technical information will mean that, regardless of where they are serviced, all vehicles on the roads will be safe and less environmentally damaging.
in writing. - I voted in favour of the Groote report and welcome Europe-wide action to limit emissions from heavy duty vehicles.
in writing. - I support this report which will provide harmonized technical rules for trucks, lorries and buses, which they would have to comply with in order to get the necessary type approval. The report will see a reduction of the particle mass by 66% and NOx emissions by 80%. I support this report because of the balance it strikes between CO2 emissions and associated emission reductions. The proposal includes a number of measures relating to access to repair information for new cars, so as to ensure effective competition in the repair market, so that small businesses will not suffer as a result of the report.
The June List's mandate in the European Parliament is based on a promise to voters to work for greater public scrutiny and wise management of the EU's financial resources. Now, the Council is proposing that any EU projects that do not exceed a value of EUR 1 million and that are cofinanced by the European Regional Development Fund, the Cohesion Fund or the European Social Fund should in future be exempt from monitoring and inspection. That is quite simply unacceptable.
We understand that the administrative burden needs to be proportionate to the amounts concerned. Nevertheless, we are critical of the fact that the Council is proposing to leave the field open to the misuse of the EU's resources in this way. For the reasons given above, the June List has chosen to vote against the report.
The Member States have indicated that they have found it difficult to apply Article 55 efficiently. The main difficulties are a disproportionate administrative burden compared with the amounts concerned and an important risk factor in programme implementation.
That is why I voted in favour of this proposal, which aims to amend and simplify this article and which comprises only two points: exclusion of operations cofinanced by the European Social Fund from the scope of Article 55, and establishment of a threshold of EUR 1 million below which projects cofinanced by the European Regional Development Fund or Cohesion Fund would be similarly excluded from the scope of Article 55, both for the purposes of calculating maximum eligible expenditure and for monitoring. The other provisions of Article 55 remain unchanged.
in writing. - I and my British Conservative colleagues are supportive of improvements regarding the conditions of employment for accredited parliamentary assistants working within the premises of the European Parliament in Brussels, Strasbourg and Luxembourg and, in principle, can see the case for a Statute for Assistants.
However, we are concerned that the Statute remains vague in a number of important respects and would have wished there to be greater clarity on a number of the provisions. For example, on the recruitment of non-EU citizens, the second language requirement and the suggested pay grades.
In view of these concerns, we have abstained on the final vote.
Mr President, ladies and gentlemen, after many years of work involving this Parliament, today we are going to adopt, to universal satisfaction, a measure designed to have a significant effect on work within the Community institutions.
In particular, I would like to emphasise the positive nature of the new rules for the parliamentary assistants system, which will bear the hallmark of transparency and balance, while leaving a discretionary choice in the hands of MEPs. This is a significant step forward and, at the same time, sends a positive signal to the outside world.
I voted in favour of the proposal for a Council regulation amending the Conditions of employment of other servants of the European Communities because local assistant contracts are to be administered by paying agents, whose role will be to ensure the effective management of the parliamentary assistance allowance allocated to each Member, for which they will be held responsible, thereby putting an end to the uncertainties and ambiguities obtaining under the current arrangements, which have come in for criticism.
Accredited parliamentary assistants will, conversely, be the subject of special arrangements coming under the Staff Regulations and more specifically the Conditions of employment of other servants of the European Communities (CEOS). The proposal for a regulation, which the Commission submitted following negotiations conducted on the basis of the findings of an EP Bureau working party chaired by Martine Roure, is of an exceptional nature and is also complex and, in many aspects, complicated. These aspects have been taken into account in the report and were the subject of long and detailed discussions within the Committee on Legal Affairs.
in writing. - (PT) I voted in favour of Giuseppe Gargani's report on the Conditions of employment of other servants of the European Communities because I feel that the proposal to introduce a new category of staff specific to the European Parliament, covering parliamentary assistants who work in one of the three places of work of the European Parliament (Brussels, Strasbourg and Luxembourg), will clarify and improve the current situation of these assistants, while respecting the specific nature of their duties.
The new system of contracting now proposed for parliamentary assistants, which involves a special arrangement whereby these assistants will in future be employed by way of direct contracts with the European Parliament, is essential to ensure respect for the principles of equality, non-discrimination and transparency in contracts, and also the legal certainty of these workers.
We voted against the report on amending the conditions of employment of assistants to MEPs. We have absolutely nothing against ensuring that assistants in the European Parliament have reasonable salaries and working conditions. However, we have no more desire to transfer MEPs' assistants to the 'EU tax haven' than we had to transfer MEPs to a pay system within the EU with a favourable EU tax.
Both MEPs and their assistants must be rooted in the realities of their own country. Pay and benefits must be linked to the conditions in their Member States or, in the case of the assistants, to the conditions in the place where they live and work. Neither MEPs nor their assistants should be isolated in an 'EU bubble' with high salaries and attractive benefits way above the reality experienced by the citizens they are supposed to represent.
We therefore voted against this proposal for an EU statute for assistants. For us, it is a matter of principle that has nothing to do with the financial conditions for assistants as such.
The report adopted today will help improve the employment conditions of accredited parliamentary assistants undertaking their duties in one of Parliament's three places of work. The changes it contains have long been awaited both by the assistants themselves and by Members of this House. The report introduces a distinction between local assistants and accredited assistants, in view of the specific nature of the work of the latter group of assistants.
Pursuant to the clearly drafted assistants' statute, accredited parliamentary assistants will henceforth enjoy many privileges hitherto reserved exclusively for servants of the other European institutions. Most importantly, they will benefit from privileges that will eliminate unnecessary uncertainty relating, for instance, to where taxes should be paid, healthcare and social insurance. In addition, the statute will put an end to the lack of clarity relating to assistants' remuneration. Assistants will be allocated to specific grades and basic rates of remuneration clearly laid down.
The statute also benefits Members of this House. Mutual trust constitutes the main foundation of Members' work with the assistants they employ and of their relationship with the latter. The statute does not restrict Members' freedom to choose the assistants they wish to work with. It does not therefore endanger the independence of Members of the European Parliament in the exercise of their duties.
in writing. - The new harmonisation rules for parliamentary assistants ('other civil servants') are not satisfactory from a Nordic employee perspective. We consider that the new rules will lower social standards as regards family benefits and social benefits for the care of sick children, etc. There are also serious concerns about how the new rules will affect pension rights, unemployment benefits and the protection of employees against dismissal.
However, one should remember the background for the proposal. There are serious problems for assistants on unregulated contracts at the European Parliament. They are at times working in appalling conditions. This new regulation will put an end to that practice. We voted in favour of the proposal in solidarity with assistants who are exploited by greedy MEPs/employers.
I have today voted in favour of the report by Mr Gargani on Conditions of employment of other servants of the European Communities.
The report distinguishes between local assistants and accredited parliamentary assistants.
It should be clearly stated that accredited parliamentary assistants undertaking duties for a Member or Members of this House have particular duties towards the latter consequent upon their relationship being based on mutual trust.
This distinguishes accredited assistants from other EU servants whose working conditions are based on the criteria of transparency, objective assessment and loyalty towards the institutions.
The special situation of assistants must not be construed as giving them privileged or direct access to posts of officials or other categories of servants of the European Communities.
Parliament's adoption of the report in question means that, in the next parliamentary term starting in 2009, the social and tax conditions enjoyed by servants of the Communities will apply to all accredited parliamentary assistants employed by MEPs.
in writing. - As a member of the Committee on Petitions I welcome the report by my colleague Simon Busuttil on misleading directory companies. The companies are nasty parasites on small- and medium-sized enterprises (SMEs) in the Union. They write deeply ambiguous letters to SMEs inviting them to complete or update their business name and contact details, giving them the false impression that they will be listed in a business directory free of charge. As such, these are often dealt with by junior members of staff.
Signatories and companies consequently discover they have unintentionally signed up to a contract, normally binding for a minimum period of three years, at an annual cost of EUR 1 000 plus.
The 400 petitions received from SMEs detail the harassment, stress, embarrassment, frustration and financial loss suffered because of the actions of these conmen and women. This report rightly applauds the action by the Austrian Government to outlaw these practices. What this report demands is that the Commission and the other 26 Member States follow Austria's example and root out the activities of these fraudsters.
We have chosen to vote in favour of this report by the European Parliament. However, we have reservations about the proposal in paragraph 13 regarding the extension of the scope of Directive 2005/29/EC.
It is good that the report singles out Austria and Belgium as good examples in connection with the work to get rid of misleading directory companies. We believe that it may be sufficient in Europe to hold these countries up as good examples. The legislators in the Member States are surely competent enough to take note of the good examples provided by other countries and to take decisions themselves on new laws addressing the problems within this area for companies in their respective Member States. Institutional competition between Member States is fundamental to solving problems exactly like the one dealt with in this report.
in writing. - Businesses across Europe have fallen victim to scams such as the European City Guides. Legal measures to prevent these scams are essential and the Busuttil report is accordingly to be welcomed.
in writing. - I voted in favour of this report in response to the many constituency concerns that have been raised with me over misleading companies. Many enterprises, mostly small businesses in Scotland, have suffered financially, and have been harassed and threatened with legal action. This report will raise awareness on the issue so that fewer businesses fall victim to scams, urging EU countries to tighten national laws and ensure that existing EU law on misleading advertising and unfair commercial practices is adequately enforced. I support this report because it urges the commission to step up its monitoring of the implementation of EU law and improve existing EU law where it is established that it is not adequate in order to stop these scams once and for all.
I supported the adoption of the Busuttil report as it calls on the Commission to improve current EU legislation by guaranteeing protection to companies and individuals against misleading advertising.
Implementing this report will enable the authorities in Member States to take joint action to prevent any further spread of directory companies' misleading practices and to introduce effective measures which will put directory companies out of business and enable those who run them to be punished. It will also provide victims of these frauds, which are generally SMEs, with an effective remedy for cancelling contracts signed as a result of misleading advertising and for obtaining compensation for the losses suffered.
I have received many letters from companies in Romania which have been victims of scams of this kind. Adopting the Busuttil report will raise public awareness of this matter and I hope that it will therefore lead to a drop in the number of companies falling victim to these practices.
in writing. - I am pleased that today the European Parliament has acted to combat the fraud which is the European City Guide. Many of my Scottish constituents were the victims of this scam and found themselves facing bills which they had not signed up for. These misleading sales techniques which involve ordinary people are wrong and need to be stopped. The Committee on Petitions should be congratulated for putting this on today's agenda.
in writing. - I voted in favour of this report to stop misleading advertising by business directory companies such as the European City Guide. Over the last few years I have been contacted by a wide range of small businesses across the East Midlands, from Nottingham to Northampton. These businesses have been taken in by what is clearly a scam and I strongly support the creation of a European blacklist and action to put an end to misleading advertising.